Citation Nr: 1026245	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-06 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with interstitial fibrosis, claimed as a 
result of asbestos exposure.

2.  Entitlement to service connection for coronary artery disease 
(CAD), claimed as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on appeal.  

In a January 2007 decision, the Board denied the claim.  
Subsequently, the Veteran appealed the Board's decision to the 
Court of Appeals for Veterans Claims (Court) and in an Order 
dated in June 2008, the Court ordered that the joint motion for 
remand (Joint Motion) be granted and remanded the Board's 
decision for proceedings consistent with the Joint Motion.  In 
October 2008, the Board remanded the claims in order for the RO 
to obtain records from the Lake Havasu VA Clinic dated from 2002 
to the present.  Records from that facility dated in May 2001 
were associated with the claims file.  In February 2009, Lake 
Havasu VA Clinic's parent facility responded that there were no 
records available for the period January 2002 to the present.  
38 C.F.R. § 3.159(c)(2).  In May 2009, the Board denied the 
claim.  The Veteran appealed that decision to the Court and in an 
Order dated in February 2010 ordered that the January 2010 Joint 
Motion be granted and remanded the Board's decision for 
proceedings consistent with the Joint Motion filed in this case.

The Board observes that the Veteran in this case is over 75 years 
old.  Accordingly, this appeal will be advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that his current COPD with interstitial 
fibrosis (asbestosis) and CAD stems from asbestos exposure during 
active duty.  The Veteran specifically alleges in a February 2005 
statement that he was exposed to asbestos on the John Pope Ship 
in 1950, while on a 17 day transport to Korea.  He claims that he 
was exposed to asbestos while scraping and painting the ship, 
specifically the boiler room.  The Veteran also claims exposure 
to asbestos when repairing vehicle brakes and mufflers while in 
Korea.  He contends in his May 2004 claim for VA benefits that 
his lung and heart disabilities began in October 2000.  

The Veteran's service personnel records indicate that he served 
in Korea from approximately August 1950 to July 1951.  His 
principal duties during that time frame were cannoneer, field and 
line operator (fd & ln opr), and fire direction specialist (fire 
dir spec).  The Veteran's organization and station during his 
time in Korea was Btry C, 61st FaBn, APO 201 (Battery C, 61st 
Field Artillery Battalion, APO 201).  

The service treatment records are absent for complaints, 
diagnoses, or treatment of any lung or heart problems.  The 
September 1949 enlistment report of medical examination lists the 
Veteran's lungs, chest, and heart as having no significant 
abnormalities.  Additionally, the Veteran did not report any lung 
or heart conditions on the September 1949 report of medical 
history.  The October 1952 separation report of medical 
examination describes the Veteran's lungs and chest, and heart as 
normal.  There is no evidence of CAD within one year of the 
Veteran's separation from service. 

The first indication of an asbestosis-related condition is in a 
March 2000 x-ray report from a private medical facility, which 
reflects the impression of COPD with interstitial fibrosis and 
bullous emphysema.  (The Board notes that interstitial fibrosis 
is a characteristic of asbestosis.  Dorland's Illustrated Medical 
Dictionary, 30th Ed.)  An August 2000 private treatment report 
wherein the Veteran complained of problems breathing noted that 
the Veteran retired in 1995 after twenty three years in the 
heating and air conditioning business, where he reported lots of 
exposure to asbestos.  

The private medical records also include diagnoses of CAD from 
2000 to 2005.  The first diagnosis of CAD is noted in an August 
2000 private medical report.  The etiology of CAD is not noted in 
the Veteran's medical records.

Additionally, VA records dated from 2006 to 2009 contain a 
December 2008 pulmonary consult wherein the Veteran reported that 
he was an ex-cigarette smoker, who previously averaged two to 
three packs of cigarettes daily and smoked for 45 years, stopping 
16 years prior.  He also worked in the heating and air 
conditioning repair system for over 30 years.  The Veteran 
reported that he was exposed to asbestos on a regular basis and 
was told that he had findings on a previous chest CT consistent 
with asbestos exposure.  The assessment was COPD.

The Board observes that there is no documentation in the claims 
file that the Veteran was on board the John Pope on his way to 
Korea in 1950.  Moreover, there is no documentation that he had a 
military occupational specialty or duty assignment that involved 
repairing brakes while serving in Korea.  

The Board concludes that additional information pertaining to the 
Veteran's allegations that he was exposed to asbestos during 
service is needed before a decision can be reached on this 
matter.  In this regard, the Board finds that on remand, efforts 
should be undertaken to ascertain information about the General 
John Pope in July and August 1950, including whether it 
transported Army personnel to Korea and who crewed the ship 
during this time period.  

Turning to the Veteran's contention in a February 2005 statement 
that he had to repair jeep and truck brakes and mufflers while in 
Korea, for purposes of this remand only, will proceed as if the 
Veteran's self report is credible.  Accordingly, for the sake of 
this remand, as the Board is finding the Veteran's assertion that 
he repaired jeep and truck brakes and mufflers while in Korea 
credible, and due to the low threshold outlined by McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), a remand for a VA examination 
is also needed.  38 C.F.R. § 3.159(c)(4)(i).

Additionally, the Board notes that the last VA treatment records 
date in February 2009.  On remand, any additional VA treatment 
records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Attempt to corroborate the Veteran's 
allegation that he served on board the John 
Pope for 17 days and scraped and painted the 
boiler room while it sailed to Korea in 1950.  
Note that the Veteran's organization and 
station from August 1950 to July 1951 was 
Btry C, 61st FaBn, APO 201 (Battery C, 61st 
Field Artillery Battalion, APO 201) and that 
his principal duties were cannoneer, field 
and line operator (fd & ln opr), and fire 
direction specialist (fire dir spec).  In 
particular, contact the Military Sealift 
Command (MSC), which was previously entitled 
the Military Sea Transportation Service 
(MSTS), which is responsible for the 
Department of Defense's ocean transport 
needs.  Ascertain whether the General John 
Pope provided Army personnel transport to 
Korea in July or August 1950.  Also ascertain 
whether the Army personnel crewed the Ship, 
or if this was the responsibility of the 
Merchant Marines.  If it is determined that 
the Army personnel crewed the ship, identify 
in what capacity, to include whether it was 
likely that the Veteran worked in the boiler 
room painting the scraping.  

2.  Associate any VA treatment records dated 
from February 2009 to the present with the 
claims file.  The Veteran should be asked to 
submit any relevant private treatment records 
not previously submitted that pertain to his 
claim.

3.  Schedule the Veteran for a VA examination 
to evaluate his claims for service connection 
for COPD and CAD.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, and the evidence 
received pursuant to this remand, the examiner 
should state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that any current COPD and CAD 
is causally or etiologically related to his 
alleged exposure to asbestos while working on 
jeep and truck brakes and mufflers while 
serving in Korea from August 1950 to July 1951 
as opposed to its being more likely due to 
some other factor or factors, to include his 
post-service employment in the heating and air 
conditioning business wherein he reported he 
was exposed to asbestos.  

If and only if it is determined above that it 
is possible that the Veteran did scrap and 
paint in the boiler room for the 17 days he 
alleges he was on board the John Pope ship in 
approximately July and August 1950, the 
examiner should state a medical opinion as to 
the likelihood (likely, unlikely, at least as 
likely as not) that any current COPD and CAD 
is causally or etiologically related to the 
alleged exposure to asbestos in the boiler 
room as opposed to its being more likely due 
to some other factor or factors.  

The examiner should note and comment on the 
private August 2000 private treatment report 
wherein the Veteran complained of problems 
breathing and it was noted that the Veteran 
retired in 1995 after twenty three years in 
the heating and air conditioning business, 
where he reported lots of exposure to 
asbestos.  Also note the December 2008 VA 
pulmonary consult wherein the Veteran reported 
that he was an ex-cigarette smoker, who 
previously averaged two to three packs of 
cigarettes daily and smoked for 45 years, 
stopping 16 years prior.  This record went on 
to note that the Veteran worked in the heating 
and air conditioning repair system for over 30 
years and that the Veteran reported that he 
was exposed to asbestos on a regular basis and 
was told that he had findings on a previous 
chest CT consistent with asbestos exposure.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



